                                                                      USDCSDNY
                                                                      DOCUMENT
                                                                      ELECTRO NICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     l   DOC#:       .
 OSEN LLC,
                                                                 ii   DATE FILED:  IJ..,/( 7/J 9
              Plaintiff,                               18-CV-6069 (BCM)
         -against-                                     ORDER
 UNITED STA TES CENTRAL COMMAND,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The parties having informed the Court that they have settled their dispute, it is hereby

ORDERED that this action is DISMISSED without costs and without prejudice to the parties' right,

within forty-five days of the date of this Order, (a) to submit their own Stipulation of Settlement

and Dismissal for the Court to so order, or (b) to reopen if the settlement has not been completed.

To be clear, any application to reopen must be filed within forty-five days of this Order. Late-filed

applications to reopen may be denied solely on that basis.

       This Order shall be deemed a final discontinuance of the action with prejudice in the event

that no party requests restoration of the case to the active calendar within such 45-day period.

        Any pending motions are moot. All filing deadlines and conference dates are adjourned

sine die. The Clerk of Court is directed to close the case.

Dated: New York, New York
       December 17, 2019
                                              SO ORDERED.




                                              United States Magistrate Judge
